 


110 HRES 421 EH: Honoring the trailblazing accomplishments of the 
U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 421 
In the House of Representatives, U. S.,

June 6, 2007
 
RESOLUTION 
Honoring the trailblazing accomplishments of the Mercury 13 women, whose efforts in the early 1960s demonstrated the capabilities of American women to undertake the human exploration of space. 
 
 
Whereas all of the Mercury 13 women were accomplished pilots with commercial ratings or better and at least 2,000 hours of flying time; 
Whereas the Mercury 13 women passed the same rigorous physical and psychological tests that the original Mercury 7 astronauts had to undergo; 
Whereas the Mercury 13 women successfully completed their testing at the Lovelace Clinic, in Albuquerque, New Mexico by the end of 1961; 
Whereas the Mercury 13 women were prepared to continue their contributions to America’s space program at the Naval School of Aviation Medicine in Pensacola, Florida, by undergoing advanced aeromedical examinations using jet aircraft and military equipment, until they were informed that their testing program was canceled; 
Whereas the Soviet Union flew the first woman in space in 1963; 
Whereas the United States flew the first American woman in space, Dr. Sally Ride, in 1983; 
Whereas the United States flew the first woman to pilot the Space Shuttle, Lt. Col. Eileen Collins, in 1995; 
Whereas the Mercury 13 women served as pathfinders for NASA’s female astronauts; and 
Whereas the careers of accomplishment of the Mercury 13 women can serve as an inspiration for other young women who are considering pursuing a career in aviation, astronautics, science, or engineering: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes and honors the contributions of Myrtle Cagle, Geraldyn Jerrie Cobb, Jan Dietrich, Marion Dietrich, Mary Wallace Wally Funk, Jane Briggs Hart, Jean Hixson, Gene Nora Stumbough Jessen, Irene Leverton, Sarah Lee Gorelick Ratley, Bernice Trimble Steadman, Geraldine Jerri Sloan Truhill, and Rhea Hurrle Allison Woltman; and 
(2)encourages young women to follow in the footsteps of the Mercury 13 women and pursue careers of excellence in aviation and astronautics, as well as in engineering and science. 
 
Lorraine C. Miller,Clerk.
